UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1959



BILL WIMMER,

                                                           Petitioner,

          versus

DIRECTOR, OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
JEWELL RIDGE COAL COMPANY,

                                                          Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(96-0503-BLA)

Submitted:     February 13, 1997        Decided:     February 25, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Bill Wimmer, Petitioner Pro Se. Rita A. Roppolo, Christian P.
Barber, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;
Timothy Ward Gresham, PENN, STUART & ESKRIDGE, Abingdon, Virginia,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order affirming the administrative law judge's denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1996). Our review of the record discloses that the Board's decision

is based upon substantial evidence and is without reversible error.
Accordingly, we affirm on the reasoning of the Board. Wimmer v.
Jewell Ridge Coal Co., No. 96-0503-BLA (B.R.B. June 20, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2